Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for plaintiff and the Assistant Attorney General, attorney for the United States, subject to the approval of the court, as to merchandise covered by the reappraisement appeal enumerated above:
(1) That this stipulation is limited to so much of said merchandise as is described in the invoice as clams in 5-ounce tins or cans and marked "A” and initialed GRG by Examiner G. R. Guliek; said articles being appraised on the basis of the American selling price in accordance with the Presidential proclamation published in T. D. 47031.'
(2) That such merchandise is the same in all material respects as the imported clams involved in United States v. Mutual Supply Co. et al. and Mutual Supply *468Co. et al. v. United States, Reap. Dec. 5950, and that the issues herein are the same in ail material respects as the issues involved in said decision.
(3) That upon the dates of exportation to the United States of the merchandise covered by this appeal, like or similar merchandise manufactured or produced in the United States was being freely offered for sale and sold to all purchasers in the principal market of the United States, in the ordinary course of trade, and in the usual wholesale quantities, including all containers and coverings and all costs, charges, and expenses incident to placing the merchandise in condition packed ready for delivery, at the following prices per dozen cans or tins, less a cash discount of 1% per centum:

5-ounce size

January 1, 1934 to May 31, 1935_$1. 00
June 1, 1935 to November 30, 1936_• .90
(4) That the record in said Reap. Dec. 5950 may be incorporated herein, and that upon this stipulation this appeal may be'’deemed submitted, it being abandoned as to all merchandise not marked “A” on the invoice as above indicated.
On the agreed facts I find tbe American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise described on the invoice as clams in 5-ounce cans or tins, marked “A” and initialed GRG by Examiner G. R. Gulick, and that such value was $1 per dozen, less lji per centum cash discount.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be rendered accordingly.